UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7003


CHARLES A. RIPPY, JR.,

                  Plaintiff – Appellant,

             v.

OFFICER THOMAS BURKETT,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-ct-03006-H)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles A. Rippy, Jr., Appellant Pro Se.         Yvonne Bulluck Ricci,
Assistant  Attorney  General,   Raleigh,        North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles A. Rippy, Jr., appeals the district court’s

order granting summary judgment in Defendant’s favor in Rippy’s

civil rights action under 42 U.S.C. § 1983 (2006).                              We have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for     the    reasons     stated       by    the    district     court.

Rippy v.       North      Carolina,        No.      5:08-ct-03006-H          (E.D.N.C.

May 15, 2009).         Although we grant Rippy’s application to proceed

in forma pauperis, we deny his motions requesting release from

imprisonment,        payment    for      constitutional           violations,    and   a

change   in    his    nationality     and       race.        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                            2